Exhibit 10.12



SHARE EXCHANGE AGREEMENT




THIS AGREEMENT is made as of the 21st day of August, 2008


AMONG:


KingThomason Group, Inc a corporation formed pursuant to the laws of the State
of Nevada and having an office for business at 21702 Evalyn Ave. Torrance, CA
90503 (“KGTH”)


AND:


Hardwired Interactive, Inc., a company formed pursuant to the laws of the State
of Delaware and having an office for business located at 11 Red Sable Point, The
Woodlands, TX 77380 ("HDWRD")
AND:


The shareholders of HDWRD, each of whom are set forth on the signature page of
this Agreement (the “HDWRD Shareholders”)


WHEREAS:


A.              The HDWRD Shareholders own 100 shares of common stock, $0.001
par value, being 100% of the presently issued and outstanding HDWRD Shares;


B.              KGTH is a company whose common stock is quoted on the Pink
Sheets under the symbol KGTO.PK; and


C.           The respective Boards of Directors of KGTH and HDWRD deem it
advisable and in the best interests of KGTH and HDWRD that HDWRD become a
wholly-owned subsidiary of KGTH (the “Acquisition”) pursuant to this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1 In this Agreement the following terms will have the following meanings:


(a)  
“Acquisition” means the Acquisition, at the Closing, of HDWRD by KGTH pursuant
to this Agreement;



(b)  
“Acquisition Shares” means the 43,000,000 KGTH Common Shares to be issued to the
HDWRD Shareholders at Closing pursuant to the terms of the Acquisition;

 
 
 
1

--------------------------------------------------------------------------------


 

 
(c)  
“Agreement” means this share exchange agreement among KGTH, HDWRD, and the HDWRD
Shareholders;



(d)  
“KGTH Accounts Payable and Liabilities” means all accounts payable and
liabilities of KGTH, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of KGTH and its subsidiaries (other than a
KGTH Material Contract) as of August 21, 2008 as set forth is Schedule “A”
hereto;



(e)  
“KGTH Accounts Receivable” means all accounts receivable and other debts owing
to KGTH, on a consolidated basis, as of August 21, 2008 as set forth in Schedule
“B” hereto;



(f)  
“KGTH Assets” means the undertaking and all the property and assets of the KGTH
Business of every kind and description wheresoever situated including, without
limitation, KGTH Equipment, KGTH Inventory, KGTH Material Contracts, KGTH
Accounts Receivable, KGTH Cash, KGTH Intangible Assets and KGTH Goodwill, and
all credit cards, charge cards and banking cards issued to KGTH;



(g)  
“KGTH Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of KGTH and its subsidiaries or relating to the KGTH Business as
set forth in Schedule “C” hereto;



(h)  
“KGTH Business” means all aspects of any business conducted by KGTH and its
subsidiaries;



(i)  
“KGTH Cash” means all cash on hand or on deposit to the credit of KGTH and its
subsidiaries on the Closing Date;



(j)  
“KGTH Common Shares” means the shares of common stock in the capital of KGTH;



(k)  
“KGTH Debt to Related Parties” means the debts owed by KGTH to any affiliate,
director or officer of KGTH as described in Schedule “D” hereto;



(l)  
“KGTH Equipment” means all machinery, equipment, furniture, and furnishings used
in the KGTH Business, including, without limitation, the items more particularly
described in Schedule “E” hereto;



(m)  
“KGTH Financial Statements” means, collectively, the audited consolidated
financial statements of KGTH for the fiscal year ended ­­­­­­­­­­December 31,
2007, together with the unqualified auditors' report thereon (other than a
“going concern comment”), and the unaudited consolidated financial statements of
KGTH for the Six month period ended June 30, 2008 true copies of which are
attached as Schedule “F” hereto;



(n)  
“KGTH Goodwill” means the goodwill of the KGTH Business including the right to
all corporate, operating and trade names associated with the KGTH Business, or
any variations of such names as part of or in connection with the KGTH Business,
all books and records and other information relating to the KGTH Business, all
necessary licenses and authorizations and any other rights used in connection
with the KGTH Business;

 
 
 
2

--------------------------------------------------------------------------------


 

 
(o)  
“KGTH Insurance Policies” means the public liability insurance and insurance
against loss or damage to the KGTH Assets and the KGTH Business as described in
Schedule “G” hereto;



(p)  
“KGTH Intangible Assets" means all of the intangible assets of KGTH and its
subsidiaries, including, without limitation, KGTH Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
KGTH and its subsidiaries;



(q)  
“KGTH Inventory” means all inventory and supplies of the KGTH Business as
of  July 25, 2008, as set forth in Schedule “H” hereto; and



(r)  
“KGTH Material Contracts” means the burden and benefit of and the right, title
and interest of KGTH and its subsidiaries in, to and under all trade and
non-trade contracts, engagements or commitments, whether written or oral, to
which KGTH or its subsidiaries are entitled whereunder KGTH or its subsidiaries
are obligated to pay or entitled to receive the sum of $10,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice, and those
contracts listed in Schedule “I” hereto.



(s)  
“KGTH Preferred Shares” means the shares of any designated Preferred Stock, par
value $0.001 per share, in the capital of KGTH.



(t)  
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;



(u)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived, but in
any event no later than July 25, 2008;



(v)  
“HDWRD Accounts Payable and Liabilities” means all accounts payable and
liabilities of HDWRD, due and owing or otherwise constituting a binding
obligation of HDWRD (other than a HDWRD Material Contract) as of August 21,
2008;



(w)  
“HDWRD Accounts Receivable” means all accounts receivable and other debts owing
to HDWRD, as of August 21, 2008;



(x)  
“HDWRD Assets“ means the undertaking and all the property and assets of the
HDWRD Business of every kind and description wheresoever situated including,
without limitation, HDWRD Equipment, HDWRD Inventory, HDWRD Material Contracts,
HDWRD Accounts Receivable, HDWRD Cash, HDWRD Intangible Assets and HDWRD
Goodwill, and all credit cards, charge cards and banking cards issued to HDWRD;



(y)  
“HDWRD Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of HDWRD or relating to the HDWRD Business;



(z)  
“HDWRD Business” means all aspects of the business conducted by HDWRD;

 
 
 
3

--------------------------------------------------------------------------------



 
(aa)  
“HDWRD Cash” means all cash on hand or on deposit to the credit of HDWRD on the
Closing Date;



(bb)  
“HDWRD Debt to Related Parties” means the debts owed by HDWRD and its
subsidiaries to the HDWRD Shareholders or to any family member thereof, or to
any affiliate, director or officer of HDWRD or the HDWRD Shareholders;



(cc)  
“HDWRD Equipment” means all machinery, equipment, furniture, and furnishings
used in the HDWRD Business;



(dd)  
“HDWRD Goodwill” means the goodwill of the HDWRD Business together with the
exclusive right of KGTH to represent itself as carrying on the HDWRD Business in
succession of HDWRD subject to the terms hereof, and the right to use any words
indicating that the HDWRD Business is so carried on including the right to use
the name "HDWRD” or “HDWRD International" or any variation thereof as part of
the name of or in connection with the HDWRD Business or any part thereof carried
on or to be carried on by HDWRD, the right to all corporate, operating and trade
names associated with the HDWRD Business, or any variations of such names as
part of or in connection with the HDWRD Business, all telephone listings and
telephone advertising contracts, all lists of customers, books and records and
other information relating to the HDWRD Business, all necessary licenses and
authorizations and any other rights used in connection with the HDWRD Business;



(ee)  
“HDWRD Insurance Policies” means the public liability insurance and insurance
against loss or damage to HDWRD Assets and the HDWRD Business;



(ff)  
“HDWRD Intangible Assets” means all of the intangible assets of HDWRD,
including, without limitation, HDWRD Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of HDWRD and
its subsidiaries;



(gg)  
“HDWRD Inventory” means all inventory and supplies of the HDWRD Business as of
_____________________;



(hh)  
“HDWRD Material Contracts” means the burden and benefit of and the right, title
and interest of HDWRD in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which HDWRD is entitled
in connection with the HDWRD Business whereunder HDWRD is obligated to pay or
entitled to receive the sum of $10,000 or more including, without limitation,
any pension plans, profit sharing plans, bonus plans, loan agreements, security
agreements, indemnities and guarantees, any agreements with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, officers,
directors, attorneys or others which cannot be terminated without liability on
not more than one month's notice;



(ii)  
“HDWRD Related Party Debts” means the debts owed by the HDWRD Shareholders or by
any family member thereof, or by any affiliate, director or officer of HDWRD or
the HDWRD Shareholders, to HDWRD;



(jj)  
“HDWRD Shares” means all of the issued and outstanding shares of HDWRD's equity
stock;



(kk)  
“Place of Closing” means the offices of ______________________, or such other
place as KGTH and HDWRD may mutually agree upon;

 
 
 
4

--------------------------------------------------------------------------------



 
Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2           The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.


Section References and Schedules


1.3           Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:


Information concerning KGTH
 

 
Schedule “A”
KGTH Accounts Payable and Liabilities
 
Schedule “B”
KGTH Accounts Receivable
 
Schedule “C”
KGTH Bank Accounts
 
Schedule “D”
KGTH Debts to Related Parties
 
Schedule “E”
KGTH Equipment
 
Schedule “F”
KGTH Financial Statements
 
Schedule “G”
KGTH Insurance Policies
 
Schedule “H”
KGTH Inventory
 
Schedule “I”
KGTH Material Contracts
 
Schedule “J”
KGTH Business
 
Schedule “K”
KGTH Certificate of Designations
 
Schedule “L”
KGTH Subsidiaries




Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.
 
 
5

--------------------------------------------------------------------------------


 

 
ARTICLE 2
THE ACQUISITION


Sale of Shares


2.1           The HDWRD Shareholders hereby agree to sell to KGTH the HDWRD
Shares in exchange for the Acquisition Shares on the Closing Date and to
transfer to KGTH on the Closing Date a 100% undivided interest in and to the
HDWRD Shares free from all liens, charges, pledges, encumbrances or other
burdens with all rights now or thereafter attached thereto.


Allocation of Consideration


2.2              The Acquisition Shares shall be allocated to the HDWRD
Shareholders on the basis of __[*]_____ Acquisition Shares for each one HDWRD
Share held by a HDWRD Shareholder as set forth in Schedule 2.2 attached hereto.






Adherence with Applicable Securities Laws


2.3           The HDWRD Shareholders agree that they are acquiring the
Acquisition Shares for investment purposes and will not offer, sell or otherwise
transfer, pledge or hypothecate any of the Acquisition Shares issued to them
(other than pursuant to an effective Registration Statement under the Securities
Act of 1933, as amended) directly or indirectly unless:


(a)  
the sale is to KGTH;



(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder; or



(c)  
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to KGTH an opinion of counsel to that
effect or such other written opinion as may be reasonably required by KGTH.



The HDWRD Shareholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF KGTH


Representations and Warranties


3.1              KGTH hereby represents and warrants in all material respects to
HDWRD and the HDWRD Shareholders, with the intent that HDWRD and the HDWRD
Shareholders will rely thereon in entering into this Agreement and in approving
and completing the transactions contemplated hereby, that:


KGTH - Corporate Status and Capacity


(a)  
Incorporation. KGTH is a corporation duly incorporated and validly subsisting
under the laws of the State of Nevada and in good standing with the office of
the Secretary of State for the State of Nevada;



(b)  
Carrying on Business. KGTH conducts the business described in the Form 15c-2
(11) set forth on Schedule “J” hereto and does not conduct any other business.
KGTH is duly authorized to carry on such business in the State of Nevada.  The
nature of the KGTH Business does not require KGTH to register or otherwise be
qualified to carry on business in any other jurisdictions;

 
 
6

--------------------------------------------------------------------------------



 
(c)  
Corporate Capacity. KGTH has the corporate power, capacity and authority to own
the KGTH Assets and to enter into and complete this Agreement;



(d)  
Listing. the KGTH Common Shares are quoted on the Pink Sheets and all reports
required to be filed by KGTH with the NASD have been filed;



 
KGTH - Capitalization



(e)  
Authorized Capital. The authorized capital of KGTH consists of 100,000,000 KGTH
Common Shares, par value $.001 and 10,000,000 shares of preferred stock, $.001
par value, of which 6,893,520 KGTH Common Shares are presently issued and
outstanding.



(f)  
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of KGTH
Common Shares or for the purchase, subscription or issuance of any of the
unissued shares in the capital of KGTH except as stated in the Company’s 10K;



 
KGTH - Records and Financial Statements



(g)  
Charter Documents. The charter documents of KGTH and its subsidiaries have not
been altered since the incorporation of each, respectively, except as filed in
the record books of KGTH or its subsidiaries, as the case may be;



(h)  
Corporate Minute Books. The corporate minute books of KGTH and its subsidiaries
are complete and each of the minutes contained therein accurately reflect the
actions that were taken at a duly called and held meeting or by consent without
a meeting. All actions by KGTH and its subsidiaries which required director or
shareholder approval are reflected on the corporate minute books of KGTH and its
subsidiaries. KGTH and its subsidiaries are not in violation or breach of, or in
default with respect to, any term of their respective Certificates of
Incorporation (or other charter documents) or by-laws.



(i)  
KGTH Financial Statements. The KGTH Financial Statements present fairly, in all
material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of KGTH, on a consolidated basis, as of the respective
dates thereof, and the sales and earnings of the KGTH Business during the
periods covered thereby, in all material respects and have been prepared in
substantial accordance with generally accepted accounting principles
consistently applied;



(j)  
KGTH Accounts Payable and Liabilities. There are no liabilities, contingent or
otherwise, of KGTH or its subsidiaries which are not disclosed in Schedule “A”
hereto or reflected in the KGTH Financial Statements except those incurred in
the ordinary course of business since the date of the said schedule and the KGTH
Financial Statements, and neither KGTH nor its subsidiaries have guaranteed or
agreed to guarantee any debt, liability or other obligation of any person, firm
or corporation. Without limiting the generality of the foregoing, all accounts
payable and liabilities of KGTH as of August 21, 2008, are described in Schedule
“A” hereto;



(k)  
KGTH Accounts Receivable. All the KGTH Accounts Receivable result from bona fide
business transactions and services actually rendered without, to the knowledge
and belief of KGTH, any claim by the obligor for set-off or counterclaim.
Without limiting the generality of the foregoing, all accounts receivable of
KGTH as of August 21, 2008, are described in Schedule “B” hereto;



(l)  
KGTH Bank Accounts. All of the KGTH Bank Accounts, their location, numbers and
the authorized signatories thereto are as set forth in Schedule “C” hereto;

 
 
 
7

--------------------------------------------------------------------------------


 

 
(m)  
No Debt to Related Parties. Except as disclosed in Schedule “D” hereto, neither
KGTH nor any of its subsidiaries is, and on Closing will not be, indebted to any
affiliate, director or officer of KGTH except accounts payable on account of
bona fide business transactions of KGTH incurred in normal course of the KGTH
Business, including employment agreements, none of which are more than 30 days
in arrears;



(n)  
No Related Party Debt to KGTH. No director or officer or affiliate of KGTH is
now indebted to or under any financial obligation to KGTH or any subsidiary on
any account whatsoever, except for advances on account of travel and other
expenses not exceeding $1,000 in total;



(o)  
No Dividends. No dividends or other distributions on any shares in the capital
of KGTH have been made, declared or authorized since the date of KGTH Financial
Statements;



(p)  
No Payments. No payments of any kind have been made or authorized since the date
of the KGTH Financial Statements to or on behalf of officers, directors,
shareholders or employees of KGTH or its subsidiaries or under any management
agreements with KGTH or its subsidiaries, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them;



(q)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting KGTH;



(r)  
No Adverse Events. Since the date of the KGTH Financial Statements



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of KGTH, its subsidiaries, its liabilities or the KGTH
Assets or any damage, loss or other change in circumstances materially affecting
KGTH, the KGTH Business or the KGTH Assets or KGTH’ right to carry on the KGTH
Business, other than changes in the ordinary course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting KGTH, its subsidiaries,
the KGTH Business or the KGTH Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by KGTH to any of KGTH’ officers, employees or agents or any
bonus, payment or arrangement made to or with any of them,

 
 
 
8

--------------------------------------------------------------------------------


 

 
(iv)  
the KGTH Business has been and continues to be carried on in the ordinary
course,



(v)  
KGTH has not waived or surrendered any right of material value,



(vi)  
neither KGTH nor its subsidiaries have discharged or satisfied or paid any lien
or encumbrance or obligation or liability other than current liabilities in the
ordinary course of business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.



KGTH - Income Tax Matters


(s)  
Tax Returns. All tax returns and reports of KGTH and its subsidiaries required
by law to be filed have been filed and are true, complete and correct, and any
taxes payable in accordance with any return filed by KGTH and its subsidiaries
or in accordance with any notice of assessment or reassessment issued by any
taxing authority have been so paid;



(t)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by KGTH or its subsidiaries.  KGTH is not
aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;



KGTH - Applicable Laws and Legal Matters


(u)  
Licenses. KGTH and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the KGTH Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the KGTH
Business;



(v)  
Applicable Laws. Neither KGTH nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the KGTH Business,
and neither KGTH nor its subsidiaries are in breach of any laws, ordinances,
statutes, regulations, bylaws, orders or decrees the contravention of which
would result in a material adverse impact on the KGTH Business;



(w)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to KGTH, its subsidiaries, the KGTH Business, or any of the KGTH Assets
nor does KGTH have any knowledge of any deliberate act or omission of KGTH or
its subsidiaries that would form any material basis for any such action or
proceeding;

 
 
 
9

--------------------------------------------------------------------------------



 
(x)  
No Bankruptcy. Neither KGTH nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against KGTH
or its subsidiaries and no order has been made or a resolution passed for the
winding-up, dissolution or liquidation of KGTH or its subsidiaries;



(y)  
Labor Matters. Neither KGTH nor its subsidiaries are party to any collective
agreement relating to the KGTH Business with any labor union or other
association of employees and no part of the KGTH Business has been certified as
a unit appropriate for collective bargaining or, to the knowledge of KGTH, has
made any attempt in that regard;



(z)  
Finder's Fees. Neither KGTH nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;



Execution and Performance of Agreement


(aa)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of KGTH;



(bb)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of KGTH or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which KGTH or its subsidiaries are party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, the KGTH Material Contracts, or any right or rights enjoyed
by KGTH or its subsidiaries,



(iii)  
result in any alteration of KGTH’ or its subsidiaries’ obligations under any
agreement to which KGTH or its subsidiaries are party including, without
limitation, the KGTH Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the KGTH Assets,



(v)  
result in the imposition of any tax liability to KGTH or its subsidiaries
relating to the KGTH Assets, or



(vi)  
violate any court order or decree to which either KGTH or its subsidiaries are
subject;



The KGTH Assets - Ownership and Condition


(cc)  
Business Assets. The KGTH Assets comprise all of the property and assets of the
KGTH Business, and no other person, firm or corporation owns any assets used by
KGTH or its subsidiaries in operating the KGTH Business, whether under a lease,
rental agreement or other arrangement, other than as disclosed in Schedules “E”
or “H” hereto;

 
 
 
10

--------------------------------------------------------------------------------


 

 
(dd)  
Title. KGTH or its subsidiaries are the legal and beneficial owner of the KGTH
Assets, free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
in Schedules “E” or “H” hereto;



(ee)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the KGTH Assets;



(ff)  
KGTH Insurance Policies. KGTH and its subsidiaries maintain the public liability
insurance and insurance against loss or damage to the KGTH Assets and the KGTH
Business as described in Schedule “G” hereto;



(gg)  
KGTH Material Contracts. The KGTH Material Contracts listed in Schedule “I”
constitute all of the material contracts of KGTH and its subsidiaries;



(hh)  
No Default. There has not been any default in any material obligation of KGTH or
any other party to be performed under any of the KGTH Material Contracts, each
of which is in good standing and in full force and effect and unamended (except
as disclosed in Schedule “I” hereto), and KGTH is not aware of any default in
the obligations of any other party to any of the KGTH Material Contracts;



(ii)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of KGTH or its subsidiaries. Neither KGTH nor its
subsidiaries are obliged to pay benefits or share profits with any employee
after termination of employment except as required by law;



KGTH Assets - KGTH Equipment


(jj)  
KGTH Equipment. The KGTH Equipment has been maintained in a manner consistent
with that of a reasonably prudent owner and such equipment is in good working
condition;



KGTH Assets - KGTH Goodwill and Other Assets


(kk)  
KGTH Goodwill. KGTH and its subsidiaries do not carry on the KGTH Business under
any other business or trade names. KGTH does not have any knowledge of any
infringement by KGTH or its subsidiaries of any patent, trademarks, copyright or
trade secret;



The KGTH Business


(ll)  
Maintenance of Business. Since the date of the KGTH Financial Statements, KGTH
and its subsidiaries have not entered into any material agreement or commitment
except in the ordinary course and except as disclosed herein;



(mm)  
Subsidiaries. KGTH does not own any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm other than as listed on Schedule L; and

 
 
11

--------------------------------------------------------------------------------


 

 
KGTH - Acquisition Shares


(nn)  
Acquisition Shares. The Acquisition Shares when delivered to the HDWRD
Shareholders pursuant to the Acquisition shall be validly issued and outstanding
as fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of KGTH, in all cases subject to the provisions and
restrictions of all applicable securities laws.



Non-Merger and Survival


3.2           The representations and warranties of KGTH contained herein will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by HDWRD or the HDWRD
Shareholders, the representations and warranties of KGTH shall survive the
Closing.


Indemnity


3.3           KGTH agrees to indemnify and save harmless HDWRD and the HDWRD
Shareholders from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of KGTH to defend any such claim), resulting from the breach by it of
any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by KGTH to HDWRD or the HDWRD Shareholders
hereunder.




ARTICLE 4
COVENANTS OF KGTH


Covenants


4.1              KGTH covenants and agrees with HDWRD and the HDWRD Shareholders
that it will:


(a)  
Conduct of Business. Until the Closing, conduct the KGTH Business diligently and
in the ordinary course consistent with the manner in which the KGTH Business
generally has been operated up to the date of execution of this Agreement;



(b)  
Preservation of Business.  Until the Closing, use its best efforts to preserve
the KGTH Business and the KGTH Assets and, without limitation, preserve for
HDWRD, KGTH’s and its subsidiaries’ relationships with any third party having
business relations with them;



(c)  
Access. Until the Closing, give HDWRD, the HDWRD Shareholders, and their
representatives full access to all of the properties, books, contracts,
commitments and records of KGTH, and furnish to HDWRD, the HDWRD Shareholders
and their representatives all such information as they may reasonably request;
and



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the KGTH Assets notwithstanding the
change in control of HDWRD arising from the Acquisition.

 
 
 
12

--------------------------------------------------------------------------------



 
(e)  
File Form 8-K with the Commission.  Within four business days after the
execution of this Agreement by all parties to the Agreement, prepare and file
with the Commission a Form 8-K reporting the entering into of this material
definitive agreement.



Authorization


4.2              KGTH hereby agrees to authorize and direct any and all federal,
state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting KGTH and its subsidiaries to release
any and all information in their possession respecting KGTH and its subsidiaries
to the HDWRD Shareholders. KGTH shall promptly execute and deliver to the HDWRD
Shareholders any and all consents to the release of information and specific
authorizations which the HDWRD Shareholders reasonably requires to gain access
to any and all such information.


Survival


4.3              The covenants set forth in this Article shall survive the
Closing for the benefit of HDWRD and the HDWRD Shareholders.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE HDWRD SHAREHOLDERS


Representations and Warranties


5.1              The HDWRD Shareholders hereby jointly and severally represent
and warrant in all material respects to KGTH, with the intent that it will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:


HDWRD - Company Status and Capacity


(a)  
Formation. HDWRD is a corporation duly incorporated and validly subsisting under
the laws of the State of Delaware and in good standing with the office of the
Secretary of State for the State of Delaware;



(b)  
Carrying on Business. HDWRD carries on the HDWRD Business primarily in the State
of Texas and carries on material business activity in other jurisdiction. The
nature of the HDWRD Business does not require HDWRD to register or otherwise be
qualified to carry on business in any jurisdiction;



(c)  
Legal Capacity. HDWRD has the legal power, capacity and authority to own HDWRD
Assets, to carry on the Business of HDWRD and to enter into and complete this
Agreement;



HDWRD - Capitalization


(d)  
Authorized Capital. The authorized capital of HDWRD consists of 1500 shares of
common stock, $0.001 par value;



(e)  
Ownership of HDWRD Shares. The issued and outstanding shares of HDWRD common
stock will on Closing consist of 100 shares of common stock, $0.001 par value,
(being the HDWRD Shares), which shares on Closing shall be validly issued and
outstanding as fully paid and non-assessable shares. The HDWRD Shareholders will
be at Closing the registered and beneficial owners of the 100 HDWRD Shares. The
HDWRD Shares owned by the HDWRD Shareholders will on Closing be free and clear
of any and all liens, charges, pledges, encumbrances, restrictions on transfer
and adverse claims whatsoever;

 
 
13

--------------------------------------------------------------------------------


 

 


(f)  
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of HDWRD Shares contained in the charter documents of HDWRD or under
any agreement;



HDWRD - Records and Financial Statements


(g)  
Charter Documents. The charter documents of HDWRD have not been altered since
its formation date, except as filed in the record books of HDWRD;



(h)  
Minute Books. The minute books of HDWRD are complete and each of the minutes
contained therein accurately reflect the actions that were taken at a duly
called and held meeting or by consent without a meeting. All actions by HDWRD
which required director or shareholder approval are reflected on the corporate
minute books of HDWRD. HDWRD is not in violation or breach of, or in default
with respect to, any term of its Certificate of Incorporation (or other charter
documents) or by-laws.



(i)  
No Debt to Related Parties. HDWRD is not and on Closing will not be, indebted to
the HDWRD Shareholders nor to any family member thereof, nor to any affiliate,
director or officer of HDWRD or the HDWRD Shareholders except accounts payable
on account of bona fide business transactions of HDWRD incurred in normal course
of HDWRD Business, including employment agreements with the HDWRD Shareholders,
none of which are more than 30 days in arrears;



(j)  
No Dividends. No dividends or other distributions on any shares in the capital
of HDWRD have been made, declared or authorized;



(k)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting HDWRD;





HDWRD - Income Tax Matters


(l)  
Tax Returns. All tax returns and reports of HDWRD required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by HDWRD or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;



(m)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by HDWRD. HDWRD is not aware of any contingent
tax liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;



 
HDWRD - Applicable Laws and Legal Matters



(n)  
Licenses. HDWRD holds all licenses and permits as may be requisite for carrying
on the HDWRD Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the HDWRD Business;

 
 
14

--------------------------------------------------------------------------------


 

 
(o)  
Applicable Laws. HDWRD has not been charged with or received notice of breach of
any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which
they are subject or which applies to them the violation of which would have a
material adverse effect on the HDWRD Business, and, to the knowledge of the
HDWRD Shareholders, HDWRD is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees the contravention of which would result
in a material adverse impact on the HDWRD Business;



(p)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to HDWRD, the HDWRD Business, or any of the HDWRD Assets, nor do the
HDWRD Shareholders have any knowledge of any deliberate act or omission of HDWRD
that would form any material basis for any such action or proceeding;



(q)  
No Bankruptcy. HDWRD has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against HDWRD and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of HDWRD;



(r)  
Labor Matters. HDWRD is not party to any collective agreement relating to the
HDWRD Business with any labor union or other association of employees and no
part of the HDWRD Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of the HDWRD Shareholders, has made
any attempt in that regard;



(s)  
Finder's Fees. HDWRD is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement


(t)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of HDWRD;



(u)  
No Violation or Breach. The execution and performance of this Agreement will not



(i)  
violate the charter documents of HDWRD or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which HDWRD is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, HDWRD Material Contracts, or any right or rights enjoyed by
HDWRD,

 
 
 
15

--------------------------------------------------------------------------------



 
(iii)  
result in any alteration of HDWRD's  obligations under any agreement to which
HDWRD  is a party including, without limitation, the HDWRD Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the HDWRD
Assets,



(v)  
result in the imposition of any tax liability to HDWRD relating to HDWRD Assets
or the HDWRD Shares, or



(vi)  
violate any court order or decree to which either HDWRD is subject;



HDWRD Assets - Ownership and Condition


(v)  
Business Assets. The HDWRD Assets, comprise all of the property and assets of
the HDWRD Business, and neither the HDWRD Shareholders nor any other person,
firm or corporation owns any assets used by HDWRD in operating the HDWRD
Business, whether under a lease, rental agreement or other arrangement;



(w)  
Title. HDWRD is the legal and beneficial owner of the HDWRD Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever;



(x)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the HDWRD Assets;



(y)  
HDWRD Insurance Policies. HDWRD maintains the public liability insurance and
insurance against loss or damage to the HDWRD Assets and the HDWRD Business;



(z)  
HDWRD Material Contracts. HDWRD has no material contracts;



(aa)  
No Default. There has not been any default in any material obligation of HDWRD
or any other party to be performed under any of HDWRD Material Contracts, each
of which is in good standing and in full force and effect and unamended and
HDWRD is not aware of any default in the obligations of any other party to any
of the HDWRD Material Contracts;



(bb)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of HDWRD.  HDWRD is not obliged to pay benefits or
share profits with any employee after termination of employment except as
required by law;



HDWRD Assets - HDWRD Equipment


(cc)  
HDWRD Equipment. The HDWRD Equipment has been maintained in a manner consistent
with that of a reasonably prudent owner and such equipment is in good working
condition;

 
 
16

--------------------------------------------------------------------------------


 

 
HDWRD Assets - HDWRD Goodwill and Other Assets


(dd)  
HDWRD Goodwill. HDWRD carries on the HDWRD Business only under the name
“Hardwired Interactive, Inc.", variations thereof, certain wholly owned websites
under “HIP Powered” brands including but not limited to “Celldog.com” and
“Launchpit.com” and under no other business or trade names. The HDWRD
Shareholders do not have any knowledge of any infringement by HDWRD of any
patent, trademark, copyright or trade secret;



 
The Business of HDWRD



(ee)  
Maintenance of Business. The HDWRD Business has been carried on in the ordinary
course and HDWRD has not entered into any material agreement or commitment
except in the ordinary course; and



(ff)  
Subsidiaries. HDWRD does not own any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm and HDWRD does not own any subsidiary and
does not otherwise own, directly or indirectly, any shares or interest in any
other corporation, partnership, joint venture or firm.



Non-Merger and Survival


5.2           The representations and warranties of HDWRD contained herein will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by KGTH, the
representations and warranties of HDWRD shall survive the Closing.


Indemnity


5.3           The HDWRD Shareholders agree to indemnify and save harmless KGTH
from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including any
payment made in good faith in settlement of any claim (collectively, the
“Claims”) (subject to the right of the HDWRD Shareholders to defend any such
claim), resulting from the breach by any of them of any representation or
warranty of such party made under this Agreement or from any misrepresentation
in or omission from any certificate or other instrument furnished or to be
furnished by HDWRD or the HDWRD Shareholders to KGTH hereunder; provided,
however, the HDWRD Shareholders shall not be required to indemnify KGTH for any
such Claims in excess of the value of the HDWRD Shares.
 
 
 
17

--------------------------------------------------------------------------------



 


ARTICLE 6
COVENANTS OF HDWRD AND
THE HDWRD SHAREHOLDERS


Covenants


6.1              HDWRD and the HDWRD Shareholders covenant and agree with KGTH
that they will:


(a)  
Conduct of Business. Until the Closing, conduct the HDWRD Business diligently
and in the ordinary course consistent with the manner in which the HDWRD
Business generally has been operated up to the date of execution of this
Agreement;



(b)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the HDWRD Business and the HDWRD Assets and, without limitation, preserve for
KGTH HDWRD’s relationships with their suppliers, customers and others having
business relations with them;



(c)  
Access. Until the Closing, give KGTH and its representatives full access to all
of the properties, books, contracts, commitments and records of HDWRD relating
to HDWRD, the HDWRD Business and the HDWRD Assets, and furnish to KGTH and its
representatives all such information as they may reasonably request;



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the HDWRD Assets, including the
HDWRD Material Contracts, notwithstanding the change in control of HDWRD arising
from the Acquisition;



(e)  
Prohibitions.  



(1)  
From and for a period of six (6) months after the Closing Date, not remove
assets from HDWRD without true and valid consideration or register shares
pursuant to Form S-8.

(2)  
From and for a period of six (6) months after the Closing Date, not effect any
reverse splits.



(f)  
Form 8-K.  If requested by KGTH, assist KGTH in the preparation of a Form 8-K
for filing with the Commission reporting the execution of this material
definitive agreement.



Authorization


6.2              HDWRD hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting HDWRD to release any and all
information in their possession respecting HDWRD to KGTH.  HDWRD shall promptly
execute and deliver to KGTH any and all consents to the release of information
and specific authorizations which KGTH reasonably require to gain access to any
and all such information.


Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of KGTH.
 
 
 
18

--------------------------------------------------------------------------------



 


ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of KGTH


7.1              KGTH’s obligations to carry out the transactions contemplated
hereby are subject to the fulfillment of each of the following conditions
precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
KGTH hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by HDWRD or the HDWRD Shareholders at or prior to the Closing will
have been complied with or performed;



(c)  
title to the HDWRD Shares held by the HDWRD Shareholders and to the HDWRD Assets
will be free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
herein, and the HDWRD Shares shall be duly transferred to KGTH;



(d)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of HDWRD, its
liabilities or the HDWRD Assets or any damage, loss or other change in
circumstances materially and adversely affecting HDWRD, the HDWRD Business or
the HDWRD Assets or HDWRD's right to carry on the HDWRD Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to HDWRD or the HDWRD Business (whether or not covered by
insurance) materially and adversely affecting HDWRD, the HDWRD Business or the
HDWRD Assets;



(e)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(f)  
the transactions contemplated hereby shall have been approved by the Board of
Directors and shareholders of HDWRD;



(g)  
on or prior to the Closing Date, HDWRD and/or the HDWRD Shareholders shall have
acquired all of the ordinary shares held by HDWRD Shareholders that are not
participating in this Agreement so that KGTH shall acquire 100% of the presently
issued and outstanding HDWRD Shares; and





Waiver by KGTH


7.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of KGTH and any such condition may be waived
in whole or in part by KGTH at or prior to the Closing by delivering to HDWRD a
written waiver to that effect signed by KGTH. In the event that the conditions
precedent set out in the preceding section are not satisfied on or before the
Closing, KGTH shall be released from all obligations under this Agreement.
 
19

--------------------------------------------------------------------------------


 

 
Conditions Precedent in Favor of HDWRD and the HDWRD Shareholders


7.3              The obligations of HDWRD and the HDWRD Shareholders to carry
out the transactions contemplated hereby are subject to the fulfillment of each
of the following conditions precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
HDWRD hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by KGTH at or prior to the Closing will have been complied with or
performed;



(c)  
KGTH will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Acquisition to HDWRD at the Closing and the Acquisition Shares will
be registered on the books of KGTH in the name of the holder of HDWRD Shares at
the time of Closing;



(d)  
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(e)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of KGTH, its
subsidiaries, their liabilities or the KGTH Assets or any damage, loss or other
change in circumstances materially and adversely affecting KGTH, the KGTH
Business or the KGTH Assets or KGTH’ right to carry on the KGTH Business, other
than changes in the ordinary course of business, none of which has been
materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to KGTH or the KGTH Business (whether or not covered by
insurance) materially and adversely affecting KGTH, its subsidiaries, the KGTH
Business or the KGTH Assets;

 
(f)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;
   
(g)  
the transactions contemplated hereby shall have been approved by the Board of
Directors of KGTH;
   
(h)  
Except for Tim King, each of the directors and officers of KGTH shall have
resigned as directors and/or officers of KGTH;



(i)  
Mark Wood shall have been appointed as the Chairman of the Board of the Board of
Directors of KGTH and Mauricio Vega shall have been appointed to the Board of
Directors.



(j)  
KGTH shall have conducted a five (5) for one (1) reverse split of the KGTH
stock;

 
 
 
20

--------------------------------------------------------------------------------



 


Waiver by HDWRD and the HDWRD Shareholders


7.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of HDWRD and the HDWRD Shareholders and any
such condition may be waived in whole or in part by HDWRD or the HDWRD
Shareholders at or prior to the Closing by delivering to KGTH a written waiver
to that effect signed by HDWRD and the HDWRD Shareholders. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, HDWRD and the HDWRD Shareholders shall be released from all
obligations under this Agreement.


Nature of Conditions Precedent


7.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $10.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Termination


7.6              Notwithstanding any provision herein to the contrary, if the
Closing does not occur on or before August 21, 2008  (the “Termination Date”),
this Agreement will be at an end and will have no further force or effect,
unless otherwise agreed upon by the parties in writing.


Confidentiality


7.7           Notwithstanding any provision herein to the contrary, the parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section the
parties agree to return to one another any and all financial, technical and
business documents delivered to the other party or parties in connection with
the negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from HDWRD and KGTH and the
contents thereof confidential and not utilize nor reveal or release same,
provided, however, that KGTH [will] be required to issue a news release
regarding the execution and consummation of this Agreement.




ARTICLE 8
RISK


Material Change in the Business of HDWRD


8.1              If any material loss or damage to the HDWRD Business occurs
prior to Closing and such loss or damage, in KGTH' reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, KGTH shall, within
two (2) days following any such loss or damage, by notice in writing to HDWRD,
at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to KGTH'
obligations to carry out the transactions contemplated hereby, be vested in
HDWRD or otherwise adequately secured to the satisfaction of KGTH on or before
the Closing Date.



Material Change in the KGTH Business


8.2              If any material loss or damage to the KGTH Business occurs
prior to Closing and such loss or damage, in HDWRD's reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, HDWRD shall,
within two (2) days following any such loss or damage, by notice in writing to
KGTH, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to HDWRD's
obligations to carry out the transactions contemplated hereby, be vested in KGTH
or otherwise adequately secured to the satisfaction of HDWRD on or before the
Closing Date.

 
 

 
21

--------------------------------------------------------------------------------




ARTICLE 9
CLOSING


Closing


9.1              The Acquisition and the other transactions contemplated by this
Agreement will be closed at the Place of Closing on Closing Date in accordance
with the closing procedure set out in this Article.




Documents to be Delivered by HDWRD


9.2              On or before the Closing, HDWRD and the HDWRD Shareholders will
deliver or cause to be delivered to KGTH:


(a)  
the original or certified copies of the charter documents of HDWRD, including
amendments thereof, and all corporate records documents and instruments of
HDWRD, the corporate seal of HDWRD and all books and accounts of HDWRD;



(b)  
all reasonable consents or approvals required to be obtained by HDWRD for the
purposes of completing the Acquisition and preserving and maintaining the
interests of HDWRD under any and all HDWRD Material Contracts and in relation to
HDWRD Assets;



(c)  
certified copies of such resolutions and minutes of the shareholders and
directors of HDWRD as are required to be passed to authorize the execution,
delivery and implementation of this Agreement;



(d)  
an acknowledgement from HDWRD and the HDWRD Shareholders of the satisfaction of
the conditions precedent set forth in section 7.3 hereof;



(e)  
the certificates or other evidence of ownership of the HDWRD Shares, together
with such other documents or instruments required to effect transfer of
ownership of the HDWRD Shares to KGTH;



(f)  
declaration of acceptance by Mark Wood and Mauricio Vega of being elected as a
member of the Board of Directors of KGTH,

 
(g)  
good standing certificate of HDWRD, and



(h)  
such other documents as KGTH may reasonably require to give effect to the terms
and intention of this Agreement.



Documents to be Delivered by KGTH


9.3              On or before the Closing, KGTH shall deliver or cause to be
delivered to HDWRD and the HDWRD Shareholders:


(a)  
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of HDWRD Common Stock;



(b)  
certified copies of such resolutions of the directors of KGTH as are required to
be passed to authorize the execution, delivery and implementation of this
Agreement;



(c)  
a certified copy of a resolution of the directors of KGTH dated as of the
Closing Date appointing the nominees of HDWRD as officers of HDWRD and
appointing the nominee of the HDWRD Shareholders to the board of directors of
KGTH;



(d)  
resignations of all of the officers of KGTH as of the Closing Date;



(e)  
resignation of all directors except Thomas (Tim) King of KGTH;



(f)  
an acknowledgement from KGTH of the satisfaction of the conditions precedent set
forth in section 7.1 hereof;

 
 
22

--------------------------------------------------------------------------------



 
(g)  
certificate or incorporation and good standing certificate of KGTH;



(h)  
all documentation evidencing the 5 for 1 Reverse Split of KGTH Common Shares,
and



(i)  
such other documents as HDWRD may reasonably require to give effect to the terms
and intention of this Agreement.





ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, KGTH, HDWRD and the HDWRD Shareholders, as the case
may be, agree to use all their best efforts to:


(a)  
within four business days, (i) prepare and file with the Commission a Form 8-K
containing the information required therein including the financial statements
required by the Commission’s Regulation S-K and (ii) issue a news release
reporting the Closing;



(b)  
change the name of KGTH to “Hardwired Interactive, Inc” or such other name as
determined by the Board of Directors of KGTH;



(c)  
obtain adequate funding which will enable HDWRD to pursue its business plan for
the subsequent twelve (12) months;
    (d)   subject to item (c) above HDWRD agree to pay all the items listed on
Schedule



                 (a), Accounts Payable and Liabilities, within 15 days of
closing;


 
(e)  
associate itself with financial intermediaries who have the experience and
capability to provide financial public relations and market support.



ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1                      The parties hereto shall attempt to resolve any
dispute, controversy, difference or claim arising out of or relating to this
Agreement by negotiation in good faith.  If such good negotiation fails to
resolve such dispute, controversy, difference or claim within fifteen (15) days
after any party delivers to any other party a notice of its intent to submit
such matter to arbitration, then any party to such dispute, controversy,
difference or claim may submit such matter to arbitration in the City of New
York, New York.


Notice


11.2              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.3              The address for service of notice of each of the parties
hereto is as follows:


(a)  
KGTH:



21702 Evalyn Ave.
Torrance, CA  90503
Attention: Tim King
Telephone no. 310-540-1960
Facsimile no.  310-388-1187


With a copy to:




(b)  
HDWRD or the HDWRD Shareholders:



11 Red Sable Point
The Woodlands, TX   77380
Attention: Mark Wood
Telephone no.
281 419 0980
Facsimile no.
832 369 7267
 
 
23

--------------------------------------------------------------------------------


 

 
With a copy to:


Law Offices of Stephen M. Fleming PLLC
110 Wall Street, 11th Floor
New York, New York 10005
Attn: Steve Fleming


Telephone no.
516-833-5034
Facsimile no.
516-977-1209


Change of Address


11.4              Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.


Further Assurances


11.5              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


11.6              Time is expressly declared to be the essence of this
Agreement.


Entire Agreement


11.7              The provisions contained herein constitute the entire
agreement among HDWRD, the HDWRD Shareholders and KGTH respecting the subject
matter hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among HDWRD, the HDWRD Shareholders and
KGTH with respect to the subject matter hereof.


Enurement


11.8              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.9              This Agreement is not assignable without the prior written
consent of the parties hereto.


Counterparts


11.10                            This Agreement may be executed in counterparts,
each of which when executed by any party will be deemed to be an original and
all of which counterparts will together constitute one and the same Agreement.
Delivery of executed copies of this Agreement by telecopier will constitute
proper delivery, provided that originally executed counterparts are delivered to
the parties within a reasonable time thereafter.
 
 
24

--------------------------------------------------------------------------------



 
Applicable Law


11.11                      This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of California applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws  The parties hereto hereby submit to the
exclusive jurisdiction of the United States federal courts located in Los
Angeles, California with respect to any dispute arising under this Agreement,
the agreements entered into in connection herewith or the transactions
contemplated hereby or thereby. All parties irrevocably waive the defense of an
inconvenient forum to the maintenance of such suit or proceeding.  All parties
further agree that service of process upon a party mailed by first class mail
shall be deemed in every respect effective service of process upon the party in
any such suit or proceeding.  Nothing herein shall affect either party’s right
to serve process in any other manner permitted by law.  All parties agree that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.  The party which does not prevail in any dispute arising
under this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.


[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


KingThomason Group, Inc.
 

         
By: /s/ Thomas King
   
 
 
Thomas King, Chief Executive Officer
   
 
 
 
   
 
 


HARDWIRED INTERACTIVE, INC.


 

         
By: /s/ Mark Wood
   
 
 
Mark Wood, Chief Executive Officer
   
 
 
 
   
 
 


HDWRD SHAREHOLDERS






___________________________________






___________________________________






___________________________________

 
 
 
26